Citation Nr: 0843454	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-07 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than December 13, 
1999 for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963 and from September 1967 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan, which 
granted the veteran's claim for service connection for PTSD 
and assigned an initial 70 percent rating for it 
retroactively effective from December 13, 1999.  The veteran 
appealed for a higher initial rating for his PTSD, for an 
earlier effective date, and for a total disability rating 
based on individual unemployability (TDIU).

A more recent January 2006 RO decision during the pendency of 
the appeal, however, granted a higher 100 percent initial 
rating for the PTSD with the same retroactive effective date 
of December 13, 1999.  The veteran therefore has received the 
maximum possible schedular rating for his PTSD, resolving 
that claim.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  
And by virtue of that, his TDIU claim has become moot.  See 
VAOPGCPREC 6-99 (Sep. 6, 1999), 64 Fed. Reg. 52,375 (1999) 
(where VA's General Counsel held that a claim for a TDIU for 
a particular service-connected disability, or disabilities, 
may not be considered when the veteran already has a 100-
percent rating on a schedular basis.  See also 38 C.F.R. § 
4.16(a) (a TDIU only may be assigned "where the schedular 
rating is less than total...."); see, too, Bowling v. 
Principi, 15 Vet. App. 1 (2001); and Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).

So the only remaining claim at issue is whether the veteran 
also is entitled to an earlier effective date for the grant 
of service connection for the PTSD.  As support for this 
remaining claim, he testified at a hearing at the RO in July 
2008 before the undersigned Veterans Law Judge (VLJ) of the 
Board - more commonly referred to as a Travel Board hearing.




FINDINGS OF FACT

1.  In an April 1999 decision, the Board denied the veteran's 
claim of service connection for PTSD; later that month, the 
Board notified him of that decision, and he did not appeal.

2.  The veteran filed a petition to reopen his claim for 
service connection for PTSD on December 13, 1999.

3.  The Board issued a decision in June 2001 concluding it 
had not committed clear and unmistakable error (CUE) in 
denying this claim in April 1999; the veteran did not appeal 
that Board decision, either.

4.  In November 2002 the Board issued a decision denying the 
veteran's petition to reopen his claim, concluding he had not 
submitted new and material evidence.  He appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court), and in granting a joint motion the Court vacated the 
Board's decision and remanded the case for further 
development and readjudication.

5.  The Board issued another decision in January 2004 
reopening the veteran's claim on the basis of new and 
material evidence and then granting his claim on the 
underlying merits.

6.  The RO's February 2004 and January 2006 decisions, since 
issued to implement the Board's decision granting service 
connection, assigned an effective date of December 13, 1999, 
coinciding with the date the veteran filed his petition to 
reopen this previously denied claim.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
December 13, 1999, for the grant of service connection for 
PTSD.  38 U.S.C.A. §§ 5110, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.156, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

During his recent July 2008 Travel Board hearing, the veteran 
maintained that he continued to appeal - without 
interruption, each and every RO and Board decision which had 
denied his claim for service connection for PTSD since his 
original claim on May 17, 1994.  So he contends his claim 
remained pending, thereby entitling him to an earlier 
effective date retroactive to when he initially filed his 
claim.  Unfortunately, the record does not support this 
contention.

Records show the veteran did not appeal the Board's April 
1999 decision that denied his claim for service connection 
for PTSD.  And of equal or even greater significance, he also 
did not appeal the Board's more recent June 2001 decision 
that determined there was no CUE in that April 1999 decision 
denying his claim.  Decisions of the Board, if, as here, not 
timely appealed to the United States Court of Appeals for 
Veterans Claims (Court), are final and binding on the veteran 
based on the evidence then of record unless the Chairman of 
the Board orders reconsideration of the decision or another 
exception to finality applies - such as the decision 
contained CUE.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 7266 
(West 2002); 38 C.F.R. §§ 3.105, 20.1100, 20.1104, 20.1403, 
20.1404 (2008).

The veteran and his attorney did not argue during the July 
2008 hearing, or in any of their written pleadings, that 
there was CUE in the Board's June 2001 decision, which, in 
turn, determined there was no CUE in the Board's prior April 
1999 decision.  The veteran's attorney merely argues instead 
that, since the RO had previously granted service connection 
for residuals of a lip laceration in a November 1975 
decision, and assigned an initial 10 percent rating for that 
disability (which was later reduced to 0 percent in a January 
1981 decision), the RO already was on notice of the assault 
that resulted in that lip laceration and, therefore, at least 
by implication, the psychiatric problems the veteran 
experienced as a consequence of that assault.

But records show that, in that November 1975 RO decision 
granting service connection for the residuals of that lip 
laceration, the RO also denied a claim for service connection 
for a generic nervous condition, inclusive of the veteran's 
then diagnosed schizophrenia.  And the Court has been quick 
to point out that a prior claim for service connection for an 
acquired psychiatric disorder, if not appealed, is not final 
and binding on a veteran - requiring the submission of new 
and material evidence to reopen the claim - should he later 
file a claim specifically for PTSD.  In other words, the 
Court held that the claim for PTSD, in particular, 
is a separate and distinct claim.  Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) (a newly diagnosed psychiatric 
disorder (e.g., PTSD), even if medically related to a 
previously diagnosed disorder (such as depressive neurosis), 
is not the same for jurisdictional purposes when it has not 
been previously considered.  Consequently, the PTSD claim at 
issue must be considered on the full merits, de novo, because 
there is no new and material evidence requirement to reopen 
this claim since there is no prior, final adjudication of 
this claim.

So using this same line of reasoning, albeit in reverse, it 
cannot be said that the RO - or the Board for that matter, 
was on notice of any earlier-filed claim, informal or formal, 
specifically for PTSD.  Spencer v. Brown, 4 Vet. App. 283, 
288 (1993); Sawyer v. Derwinski, 1 Vet. App. 130, 134 (1991).

When, as here, there has been a prior decision denying the 
claim specifically for service connection for PTSD, and even 
later concluding there was no CUE in that decision, the 
effective date for any subsequent grant of service connection 
on the basis of the receipt of new and material evidence can 
be no earlier than the date of receipt of the application to 
reopen the claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii); Spencer, 4 Vet. App. at 293 (1993), aff'd 
17 F.3d 368 (Fed. Cir. 1994).




The veteran's argument during his hearing that the effective 
date should go back to when he initially filed his claim for 
PTSD in 1994 is without merit.  Unfortunately, this type of 
argument has been considered and rejected by the Court in 
previous cases.  The Court has held that the rule of finality 
regarding an original claim implies that the date of that 
claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), 
means a claim to reopen a previously and finally denied 
claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see 
also Livesay 15 Vet. App. at 172 (holding that the plain 
meaning of § 5110 to be that "the phrase 'application 
therefore' means the application which resulted in the award 
of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service-connection award based upon the 
reopened claim as the date on which the veteran "first sought 
to reopen his claim").

As such, the RO assigned the earliest possible effective date 
for the grant of service connection, December 13, 1999, the 
date the veteran filed the petition to reopen his claim.  See 
Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); 
Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  

Indeed, in Sears, the U.S. Court of Appeals for the Federal 
Circuit held that pursuant to 38 C.F.R. § 3.400(q)(1)(ii), 
the earliest possible effective date of service connection 
for a reopened claim was the date the reopened claim was 
received.  Id., at 1332.  Thus, under the law, there is no 
basis to assign an earlier effective date for the grant of 
service connection for PTSD in this instance.




ORDER

The claim for an effective date earlier than December 13, 
1999, for the grant of service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


